department of the treasury internal_revenue_service tax_exempt_and_government_entities_division uic washington d c may legend taxpayer a taxpayer b company c ira x sum roth_ira x month year dear this is in response to a letter dated under sec_301_9100-3 of the procedure and administration regulations the following facts and representations support your ruling_request in which you requested relief taxpayer a is married to taxpayer b during calendar_year taxpayers a and b timely filed a joint federal_income_tax return form_1040 page during month year taxpayer a converted traditional_ira x to roth_ira x the value of the converted traditional_ira x was sum at the time of the conversion taxpayer a believed that she was eligible to so convert because she and taxpayer b believed that such conversion was precluded only if their joint modified_adjusted_gross_income agi for federal tax purposes exceeded dollar_figure which is the phase-out agi limit applicable to yearly contributions to a roth_ira subsequent to the conversion_transaction taxpayers a and b ascertained that the agi limit applicable to conversions for a married couple filing jointly was dollar_figure it has been represented that taxpayer a took primary responsibility for handling her financial affairs including but not limited to those relating to her traditional and roth iras to date taxpayer a has not recharacterized her roth_ira x as a traditional_ira as of the date of this ruling_request the internal_revenue_service service had not advised taxpayer a that she was ineligible to convert her traditional_ira x to a roth_ira based on the above facts and representations taxpayers a and b request the following letter_ruling taxpayer a requests an extension of days measured from the date of this letter_ruling to recharacterize her roth_ira x as a traditional_ira pursuant to sec_301_9100-3 of the procedure and administration regulations with respect to your request for relief under sec_301 of the regulations sec_408a of the code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not to the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions page sec_1_408a-5 of the regulations question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira toa roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specific information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_408a of the code provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_account other than a roth_ira during that taxable_year sec_1_408a-4 of the regulations q a-2 provides in summary that an individual with modified agi in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year q a-2 further provides that a married individual is permitted to convert a traditional_ira to a roth_ira only if the individual and his her spouse file a joint federal_income_tax return furthermore the agi is the agi derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for making of a election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides the application_for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides page sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in this case taxpayer a and taxpayer b timely filed their joint federal_income_tax return form_1040 when they filed their federal form_1040 taxpayers a and b were not aware that they were ineligible to convert taxpayer a's traditional_ira x into a roth_ira because they were mistaken as to the applicable adjusted_gross_income limitation filed this request for relief under section in this case taxpayers a and b shortly after discovering that they were ineligible to convert taxpayer a's traditional_ira x to roth_ira x because her conversion was tainted due to their agi exceeding permissible limits furthermore as of the date of this ruling_request the service had not raised taxpayer a’s inability to convert with them thus with respect to taxpayers a and b's request for relief we believe that based on the information and the representations contained therein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and taxpayers a and b acted reasonably and in good_faith with respect to requesting an extension of time in order to recharacterize taxpayer a's roth_ira x as a traditional_ira specifically we conclude that taxpayers a page and b have met the requirements of clause iii of sec_301_9100-3 of the regulations therefore taxpayers a and b are granted an extension of time not to exceed days as measured from the date of this letter_ruling to recharacterize taxpayer a’s roth_ira x as a traditional_ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent please note that in recharacterizing taxpayer a’s roth_ira x as a traditional_ira taxpayers a and b must file an amended calendar_year federal_income_tax return form_1040 consistent therewith if they have not already done so if you have any questions please contact phone and fax _ ld at sincerely yours queer v sloe frances v sloan manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
